 1

 2                                     UNITED STATES DISTRICT COURT
 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5    EUGENE EDWARD MOORE,                               No. 2:19-cv-0332 JAM KJN P
 6                        Plaintiff,
 7           v.                                          ORDER
 8    KASHIF ALI, et al.,
 9                        Defendants.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On July 3, 2019, the magistrate judge filed findings and recommendations herein which

15   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

16   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

17   the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed July 3, 2019, are adopted in full; and

22   ////

23          2. Plaintiff’s motions for temporary restraining orders (ECF Nos. 1, 6, 7) are denied

24   without prejudice.

25
     DATED: September 3, 2019
26
                                                    /s/ John A. Mendez____________                _____
27

28                                                  UNITED STATES DISTRICT COURT JUDGE
                                                         1
